Lita T. Rosario, Esq. (Pro Hac Vice)
DC Bar # 427817
LITA ROSARIO, PLLC
1100 H Street, NW, Suite 315
Washington, DC 20005
202-628-1092
Lita.rosario@wyzgirl.com

David Lee Phillips, Esq.
Nevada State Bar No. 000538
David Lee Phillips & Associates
700 South Fourth Street
Las Vegas, NV 89101
(702) 386-6000
davidleephillips@aol.com
       Attorneys for Plaintiffs, Nathan Leftenant,
       Arnett Leftenant, Jeryl Bright & Gregory Johnson


                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

_______________________________________________
NATHAN LEFTENANT,                                         )
ARNETT LEFTENANT,                                         )
JERYL BRIGHT                                              )
GREGORY JOHNSON                                           )
& THOMAS “TOMI” JENKINS,                                  )
            Plaintiffs,                                   )
                                                          )    Case No. 2:18-cv-01948-
                                                          )          EJY
                                                          )
v.                                                        )        SECOND
                                                          )      UNOPPOSED
                                                          )          MOTION
                                                          )   FOR EXTENSION OF TIME
                                                          )
LAWRENCE (“LARRY”) BLACKMON,                    )
            Defendant.                          )
________________________________________________)
LAWRENCE (“LARRY”) BLACKMON,                    )
            Counterclaim Plaintiff              )
v.                                              )
                                                )
NATHAN LEFTENANT,                               )
ARNETT LEFTENANT,                               )
JERYL BRIGHT                                    )
                                              1
GREGORY JOHNSON                                 )
& THOMAS “TOMI” JENKINS,                        )
            Counterclaim Defendants             )
________________________________________________)

     SECOND UNOPPOSED MOTION TO EXTEND MOTIONS BRIEFING SCHEDULE

                      MOTION TO EXTEND TIME TO FILE OPPOSITION TO
                           MOTIONS FOR SUMMARY JUDGMENT


                                   RELEVANT FACTS & PROCEDURE

           Plaintiffs’ submit this Second Unopposed Motion to Extend the Summary Judgment

briefing schedule for only three additional days. This Court extended Discovery on September 4,

2019 and ordered Discovery completed by November 30, 2019, and the deadline for Dispositive

Motions were originally due January 10, 2019 and were extended to March 10, 2020.1[ECf#62]

Plaintiffs filed an Amended Complaint on October 2, 2019 [ECF# 46], and Defendant filed an

Answer and Counterclaim on October 16, 2019. [ECF#49] The parties conducted depositions from

November 12, 2019 to November 19, 2019. Discovery was completed by November 30, 2019.

On February 24, 2020, this Court entered Orders on the Party’s Partial Motions to Dismiss. [ECF#s

65 & 66]

           On March 9, 2020,2 Plaintiff filed a Renewed Motion to Reconsider this Court’s dismissal

of Count IV of the Amended Complaint. [ECF#82] On March 10, 2020, Plaintiffs filed a Motion

a Motion for partial Summary Judgment [ECF# 87], and Defendant filed a two separate Motions

for Summary Judgment on Count I of the Amended Complaint and Trademark issues. [ECF#s 89

& 94].       This Court granted (i) an uncontested Motion to Extend the time to oppose Summary

Judgment Motions until Tuesday, April 14, 2020; and (ii) Plaintiffs’ Motion to extend time to file



1
    The Parties unsuccessfully engaged in settlement discussions during this time.
2
    This Motion was originally field on March 3, 2020 [ECF#72]

                                                            2
a Reply Memorandum in Support of their Motion for Reconsideration & Clarification until April

7, 2020. [ECF#102] Plaintiffs file a Reply Memorandum in Support of their Motion for

Reconsideration & Clarification on Tuesday, April 7, 2020. [ECF#s 103-106].

                           REQUEST FOR EXTENSION OF TIME

       Plaintiffs’ counsel has been delayed in securing certain affidavits/declarations and in

coordinating with counsel’s staff due to the current issues with the COVID 19 virus, while working

from home. In addition, today there have been intermittent power outages at Plaintiffs’ counsel’s

home in Maryland due to extreme weather (including tornado warnings) causing internet outages

and additional delays.   As such, Plaintiffs are requesting an extension of time to the briefing

schedule for Oppositions to Motions for Summary Judgment (currently due tomorrow, Tuesday,

April 14. 2020) for three (3) additional days, or until, Friday April 17, 2020. Plaintiffs also seek

a corresponding extension of Reply Memorandum for three (3) additional days from Tuesday,

April 28, 2020 to Friday, May 1, 2020. Plaintiffs previously made an unopposed request for

extension of time to the Summary Judgment briefing schedule, with responses for the Summary

Judgment Motions extended to April 14, 2020, and replies to April 28, 2020. Such request was

granted by this Court on March 30, 2020. [ECF# 102]. Defendant does not oppose this request.

       Dated: April 13, 2020



                                                                           Respectfully submitted,


IT IS SO ORDERED.                                                                    Lita Rosario
                                                             Lita T. Rosario, Esq., (Pro Hac Vice)

                                                                          LITA ROSARIO, PLLC
_________________________________                                   1100 H Street, NW, Suite 315
UNITED STATES MAGISTRATE JUDGE                                              Washington, DC 20005
                                                                      Telephone: (202) 628-1092
Dated: April 14, 2020                                             Email: lita.rosario@wyzgirl.com

                                                 3
